Case 1:17-cr-00215-CRC Document 240 Filed 07/14/21 Page1of5

UNITED STATES DISTRICT COURT
DISTRICT OF THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
Hon. Christopher R. Cooper

Plaintiff,
CRIMINAL NO. _ 17-er-215
VS.
AIMEE OCCHETT]I,
Defendant.

AGREEMENT FOR PRETRIAL DIVERSION

The United States of America, by and through its attorneys, and Defendant AIMEE
OCCHETTI agree to a disposition of this matter in accordance with the following terms and
conditions in this Agreement for Pretrial Diversion (“the Agreement”):

1. Defendant AIMEE OCCHETTI has’ been charged in the District of the District of
Columbia with one count of Health Care Fraud Conspiracy in violation of 18 U.S.C. § 1349 and
one count of Health Care Fraud in <ibiadon of 18 U.S.C. § 1347, as alleged in Counts Four and
Five of the Indictment.

2. Upon Defendant OCCHETTI’s affirming that the attached Statement of Facts is
accurate, and in the interests of justice, the Government shall move to defer prosecution of
Defendant OCCHETTI for the offenses charged in the Indictment for the period of nine (9) months
from this date, provided that Defendant OCCHETTI abides by the following conditions and the
requirements of this Agreement set out below:

a. Defendant OCCHETTI must not violate any law or be arrested on probable
cause and shall immediately contact her pretrial diversion supervisor if arrested and/or
questioned by any law enforcement officer.

b. Defendant OCCHETTI must not violate any Court Order.
Case 1:17-cr-00215-CRC Document 240 Filed 07/14/21 Page 2 of5

c. Defendant OCCHETTI must abide by all release conditions set by the D.C.
Pretrial Services Agency and the Court.

d. Defendant OCCHETTI must perform 120 hours of verified community
service to be completed within the nine-month deferment period.

e. Defendant OCCHETTI agrees to receive service of a subpoena for any trial
of her co-defendant and to make herself available at the time and place specified therein.
Defendant OCCHETTI further agrees to waive her rights under the Fifth Amendment should
she be called to testify in any such trial, provided that the subject of the questioning relates
to the matters alleged in Counts Four and Five of the Indictment, the terms of this
Agreement, or the circumstances of its execution.

3. Should Defendant OCCHETTI violate the conditions of this Agreement, the
Government may revoke or modify any conditions of this pretrial diversion program or change the
period of supervision, which shall in no case exceed eighteen (18) months. If the Government
determines that Defendant OCCHETTI has violated any condition of this Agreement, the
Government may reinitiate prosecution for the offenses in the Indictment. The determination of
whether Defendant OCCHETTI has violated any of the conditions in this Agreement rests
exclusively with the Government.

4. Defendant OCCHETTI agrees to a nine-month deferral of the trial of the charges against
her in the Indictment and consents to waive her right to constitutional, as determined by the
application case law, and statutory speedy trial pursuant to Title 18, United States Code, Sections
3161-3741. Defendant OCCHETTI further agrees to waive any defense to such prosecution on
the ground that such delay operated to deny her rights under Rule 48(b) of the Federal Rules of
Criminal Procedure and the Sixth Amendment to the Constitution of the United States to a speedy
trial, or to bar the prosecution by reason of the running of the statute of limitations for a period of

nine (9) months.

5. The parties specifically agree that this Agreement and any other document filed with

bho
Case 1:17-cr-00215-CRC Document 240 Filed 07/14/21 Page 3of5

the Government as a result of Defendant OCCHETTI’s participation in the Pretrial Diversion
Program may be publicly disclosed and released to anyone by the Government. The parties further
agree that the admissions made by Defendant OCCHETTI in this Agreement can and will be used
against Defendant OCCHETTI in connection with any prosecution of the above-described offenses
for impeachment purposes.

6. If the defendant abides by the conditions set forth in this Agreement for a period of nine
(9) months, beginning with the date of the signing of this Agreement by Defendant OCCHETTI

and the Government, the Government agrees to dismiss with prejudice Counts Four and Five in

 

 

 

the Indictment against Defendant OCCHETTI.

 

 

Date: July 2021

[

Vinggat J. Falvo c
Attorney for the Government

 
   

 

 

 

 

 

ee eshnementsorpeicsevonceecnnnbinime
Case 1:17-cr-00215-CRC Document 240 Filed 07/14/21 Page 4of5

DEFENDANT’S ACCEPTANCE

I have read, or have had read to me, this Agreement for Pretrial Diversion and have
discussed it with my attorney. I fully understand this Agreement and agree to it without
reservation. I do this voluntadily and of my own free will. No threats have been made to me. |
am not under the influence of anything that could interfere with my ability to understand this
Agreement fully. I understand that the Sixth Amendment to the United States Constitution gives
me the right to a speedy trial. I request a delay in the trial and agree to waive my speedy trial rights
in this case for the dicitina of this Agreement. No promises, agreements, understandings, or
conditions have been made except those set forth in this Agreement. I am satisfied with the legal
services provided by my attorney in connection with this Agreement and matters related to it.

Date: July [2 2021

 

PUK euch

Defendant Aimee Occhetti
. ATTORNEY’S ACKNOWLEDGMENT
I have read each of the pages constituting this Agreement for Pretrial Diversion, reviewed
them with my client, and discussed the provisions of the Agreement with my client fully. These
pages accurately and completely set forth the entire Agreement.

Date: July [3 , 2021

Nbc

NikRi Lotze, Esq.
Attorney for Defendant OCCHETTI
Case 1:17-cr-00215-CRC Document 240 Filed 07/14/21 Page5of5

Statement of Facts

Beginning in the summer of 2014, Roderick Bennett sought to assist Aimee Occhetti in
obtaining employment as an associate general counsel at LIUNA. Bennett misrepresented to
Occhetti that the LIUNA legal department offered her a job when in fact they had not. The LIUNA
legal department, in fact, never offered Occhetti employment with LIUNA. Beginning at least as
early as July 2014, Bennett and Occhetti, agreed to enroll Occhetti in the LIUNA Health Care Plan
when both knew Occhetti had not started working at LIUNA and thus not eligible to participate in
LIUNA Healthcare Plan.

On October 3, 2014, both Bennett and Occhetti knew she was not an employee of LIUNA
and thus not eligible to participate in LIUNA Healthcare Plan. Shortly thereafter, Occhetti spoke
to a representative of the benefits department at LIUNA at Bennett’s direction and provided her
personal information in order to be enrolled in the LIUNA Health Care Plan. As a result of those
actions, the LIUNA Healthcare Plan issued Occhetti an Aetna membership card to which she was
not entitled under the terms of the LIUNA Healthcare Plan or its agreement with Aetna.

On October 14, 2014, Occhetti presented the Aetna membership card to a medical provider
‘n order to receive medical care. Asa result, Occhetti received insurance coverage from Aetna for
medical services received on October 14, 2014, when she was not eligible to receive that coverage.
From October 2014 through August 2015, Occhetti similarly presented the Aetna membership card
to medical providers to receive insurance coverage knowing that she was not an employee of
LIUNA and thus not eligible to participate in LIUNA Healthcare Plan.
